Case 1:21-cv-05260-UA Document 2 Filed 06/14/21 Page 1 of12

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHE Clan Cuabhel [ — ff eal

Write the full name of each plaintiff. CV

 

 

(Include case number if one has been
assigned)

-against- Do you want a jury trial?

Cree ERMechard Ah [LlYes (No

 

 

Write the full name of each defendant. The names listed
above must be identical to those contained in Section L.

EMPLOYMENT DISCRIMINATION COMPLAINT

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed with
the court should therefore not contain: an individual's full social security number or full birth
date; the full name of a person known to be a minor; or a complete financial account number. A
filing may include onfy: the last four digits of a social security number; the year of an individual’s

birth; a minor’s initials; and the last four digits of a financial account number. See Federal Rule
of Civil Procedure 5.2.

 

 

 

Rev. 3/24/17
Case 1:21-cv-05260-UA Document 2 Filed 06/14/21 Page 2 of 12

L PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Seelains Combhell-Nthen

First Name Middle initial Last tame

lo Eagt 5) Mbit

Street Address

Zeockly) : Nu L263

 

 

 

County, City State * Zip Code
F254 1b Sheclwine » Caubbellallec gah eo
‘Telephone Number Email Address (if cailabil | CS

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. (Proper defendants under employment discrimination statutes are usually employers,
labor organizations, or employment agencies.) Attach additional pages if needed.

Defendant 1: CBRE Reber Ais

Name

QOO Para Ke A yen Ue.
ress where WiC may be serv
Nas fog "NY OL

County, city | State Zip Code

Defendant 2:

 

Name

 

Address where defendant may be served

 

County, City State Zip Code

Page 2
Case 1:21-cv-05260-UA Document 2 Filed 06/14/21 Page 3 of 12

Defendant 3:

 

Name

 

Address where defendant may be served

 

County, City State Zip Code

Ik, PLACE OF EMPLOYMENT

The address at which I was employed or ne employment by the defendant(s) is:

a. BE Kchased

“Name

DOO Vagig iS Ven ue.
UoRid Nw LOGE

County, City \ State \ Zip Code

NI. CAUSE OF ACTION

A. Federal Claims

This employment discrimination lawsuit is brought under (check only the options below
that apply in your case}:

(] Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
employment discrimination on the basis of race, color, religion, sex, or national
origin

The defendant discriminated against me because of my (check only those that
apply and explain):

[fT race:
oy color:

il religion:

 

 

 

Li sex:

 

x national origin:

 

Page 3
Case 1:21-cv-05260-UA Document 2 Filed 06/14/21 Page 4 of 12

LJ} 42 U.S.C. § 1981, for intentional employment NVA: on the basis of race

My race is: Afece TRE lees,

(11 Age Discrimination in Employment Act of 1967, 29 USC. §§ 621 to 634, for
employment discrimination on the basis of age (40 or older)

I was born in the year: {Alo

{! Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796, for employment
discrimination on the basis of a disability by an employer that constitutes a
program or activity receiving federal financial assistance

My disability or perceived disability is: <2\2 Spal vey | Kad ic 7, Le ‘ LAL (4 of tes

(1 Americans with Disabilities Act of 1990, 42 ubc Cc. §§ vio to 12213, for
employment discrimination on the basis of a disability,

My disability or perceived disability i c\, LAL pp Ravi [ eo | Ap Uukier

Ol Family and Medical Leave Act of 1993, 29 U. be. §§ 2601 to 2654, for) (
employment discrimination on the basis of leave for qualified medical or family
reasons

B. Other Claims
In a my federal claims listed above, I assert claims under:

New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297, for
employment discrimination on the basis of age, race, creed, color, national
origin, sexual orientation, military status, sex, disability, predisposing genetic
characteristics, marital status

New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to 131, for
employment discrimination on the basis of actual or perceived age, race, creed,
color, national origin, gender, disability, marital status, partnership status,
sexual orientation, alienage, citizenship status

(Other (may include other relevant federal, state, city, or county law):

 

Page 4
Case 1:21-cv-05260-UA Document 2 Filed 06/14/21 Page 5 of12

IV. STATEMENT OF CLAIM

A. Adverse Employment Action

The defendant or defendants in this case took the following adverse employment

actions against me (check only those that apply):
[1 did not hire me
De’ terminated my employment
aid not promote me
[] did not accommodate my disability

(2 provided me with terms and conditions of employment different from those of
similar employees

retaliated against me
OD farassed me or created a hostile work environment

[] other (specify):

 

 

B. Facts

State here the facts that support your claim. Attach additional pages if needed. You should
explain what actions defendants took (or failed to take) because of your protected
characteristic, such as your race, disability, age, or religion. Include times and locations, if
possible. State whether defendants are continuing to commit these acts against you.

T wes earbloaed by CREE Une 20+ Senee T>
oad be ry Ad df us Anro= TW gue & \ Ou sucat
AS Moality4s, w8e Q Rolalsr eral) KA Q«~ rh n0
“SMOa Areate J Un laity ON A \ab Aue by
ut alemtscich (Sch (Noe Aah eheuedize
SOB eo C ork Sed nsted we Libve- | |

Awad oer bed e Wee Pace tn AY bos:

As additional support fok your claim, you may attach\any charge of discriminatidn poe you filed
with the U.S. Equal Employment Opportunity Commission, the New York State Division of
Human Rights, the New York City Commission on Human Rights, or any other government

 

 

 

 

 

 

 

agency.

Page 5
Case 1:21-cv-05260-UA Document 2 Filed 06/14/21 Page 6 of 12

Vv. ADMINISTRATIVE PROCEDURES

For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a Notice of Right io Sue.

Did you file a charge of discrimination against the defendant(s) with the EEOC or any
other government agency?

pes (Please attach a copy of the charge to this complaint.) |

When did you file your charge? b/ 2D ad
Secession. e é

LJ No

 

Have you received a Notice of Right to Sue from the EEOC?
Yes (Please attach a copy of the Notice of Right to Sue:)
What is the date on the Notice? LA heck \\ [22 2
When did you receive the Notice? A Nee i | 26 |
[ No ‘

VI. RELIEF

The relief | want the court to order is (check only those that apply):
“direct the defendant to hire me

direct the defendant to re-employ me

direct the defendant to promote me

direct the defendant to reasonably accommodate my religion

O OC 8 O

direct the defendant to reasonably accommodate my disability

[direct the defendant to (specify) (if you believe you are entitled to money
damages, explain that here)

Wee  V6Wline VeR Qot-Clenuvslte Qur Oust

Ye uses DROW Wes Bianocebwile- faci
wD Orv anwer AV LAY RS TE _ Cus MDL.
Youieless. Ny

Page 6
Case 1:21-cv-05260-UA Document 2 Filed 06/14/21 Page 7 of 12

VIL PLAINTIFF’S CERTIFICATION

By signing below, I certify to the best of my knowledge, information, and belief that:

(1) the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are
supported by existing law or by a nonfrivolous argument to change existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Federal
Rule of Civil Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the compiaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

lilo on | pes L LUle\

aN O\aie Trae Aen

First Name Middle Initial Last Nd me

Wo Ent 51 Sheet" Pitot tt is

Street Address

Reooklyo NAL A 202

ik City Ls Ue

Ll SEL Number

 
  

 

I have read the attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
A [1 No

If you do consent to receive documents electronically, submit the completed form with your os
complaint. tf you do not consent, please do not attach the form.

Page 7
 

Case 1:21-cv-05260-UA Document 2 Filed 06/14/21 Page 8 of 12

 

“Cada uel tials)

 

 

 

One roas Utes! te Corer pup bosch cy

 

 

Bo While TE oes Lax pdllhfedl Ootye/Ia.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

aise decoseenti lo
bee Buch Claris me MetRacine®
Jevectos, bane Uouelesr.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-05260-UA Document 2 Filed 06/14/21 Page 9 of 12
EEOC Form 161 (11/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

To: Sherlaine |. Campbell-allen From: New York District Office

170 East 51 St APT1B 33 Whitehall Street

Brooklyn NY 5th Floor

Brooklyn, NY 11203 New York, NY 10004

[ On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7{a))
EEOC Charge No. FEOC Representative Telephone No,
Ashraf Ahmed,

520-2021-00750 Investigator (929) 506-5298

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

A UOOUG

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

Other (briefly state)

LO

- NOTICE OF SUIT RIGHTS -

(See the additional information attached fo this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) Under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

March 11, 2021

 

[AA

 

Enclosures(s) Judy A. Keenan, (Date issued)

District Director

 
cc:

Case 1:21-cv-05260-UA Document 2 Filed 06/14/21 Page 10 of 12

CBRE INC
200 Park Av
419 FL

Nyc, NY 10166

 
Case 1:21-cv-05260-UA Document 2 Filed 06/14/21 Page 11 of 12
Enclosure with EEOC
Farm 1614 (11/2020)

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
if you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of Siate law may be shorter or more limited than those described below.)

Title Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS ~~ --

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an atiorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitied to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge, Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
-ffice of the clerk of ihe court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you,

PRIVATE SUITRIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
exampie, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time {imit for filing an EPA
suit is separate from the 90-day filing period under Title VI}, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title Vil; the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEGC ASSISTANCE -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at feast 5 months after cur last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next $0 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.

 
Case 1:21-cv-05260-UA Document 2 Filed 06/14/21 Page 12 of 12

NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that _he or she consult the amended regulations and
appendix, and other ADA ____ related publications, available at
http: //www.ceoc.gov/laws/types/disability regulations.cfm.

“Actual” disability or a “record of” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

>» The limitations from the impairment no longer have to be severe or significant for the impairment to
be considered substantially limiting.
> In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §
1630.2(1)), “major life activities’ now include the operation of major bodily functions, such as:
functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
within a body system.
Only one major life activity need be substantially limited. .
With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating
measures” (¢.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
considered in determining if the impairment substantially limits a major life activity.
» An impairment that is “episodic” (c.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
caticer) is a disability if it would be substandlally limiting when active.
An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
months.

Vv

“Regarded as” coverage:

®» An individual can mect the definition of disability if an employment action was taken because of an
actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
condition, or privilege of employment).

» “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
limiting, or that the employer perceives the impairment to be substantially limiting.

» The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
BOTH transitory (lasting or expected to last six months or less) AND minor.
A person is not able to bring a failure to accommodate claim if the individual is covered only under the
“regarded as” definition of “disability.”

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and *
“should not demand extensive analysis,” some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action

. was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.ecoc.gov/laws/types/disability regulations.ctin. |

 
